                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:20-CV-00618-FDW-DSC


 WILLIAM CLINTON BUNDY JR. et. al.,                )
                                                   )
                                                   )
                   Plaintiffs,                     )
                                                   )                    ORDER
 v.                                                )
                                                   )
 CITYSWITCH II LLC et. al.,                        )
                                                   )
                  Defendants.                      )



       THIS MATTER is before the Court on “Plaintiffs’ Motion for Leave to File Amended

Complaint and Join Cityswitch II-A LLC as a Defendant” (document # 20), as well as the parties’

briefs and exhibits. Defendants CitySwitch II LLC and Robert G. Raville have also filed a “Motion

to Dismiss.” (document #9). Defendant Stephen E. Raville has filed a Motion to join the Motion

to Dismiss. See document #17.


       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(1) grants a party the right to “amend its pleading once as a matter of course,” if done within

twenty-one days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or “if the pleading is one

to which a responsive pleading is required,” a party may amend once as a matter of course,

provided that it does so within “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

The Rule further provides that leave to amend shall be freely given “when justice so requires.” Id.




      Case 3:20-cv-00618-FDW-DSC Document 25 Filed 02/11/21 Page 1 of 2
       For the reasons stated in Plaintiffs’ briefs, the Court grants their Motion for Leave to File

Amended Complaint.

       It is well settled that an amended pleading supersedes the original pleading and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).

       IT IS THEREFORE ORDERED that:

       1.     “Plaintiffs’ Motion for Leave to File Amended Complaint and Join Cityswitch II-

A LLC as a Defendant” (document #20) is GRANTED. Plaintiffs shall file their Amended

Complaint within five days of this Order.

       2.     Defendant’s “Motion to Dismiss” and “Motion for Joinder” (documents ##9 and

17) are administratively DENIED as moot without prejudice.

       3.     The Clerk is directed to send copies of this Order to counsel for the parties and to

the Honorable Frank D. Whitney.


       SO ORDERED.
                                     Signed: February 11, 2021




      Case 3:20-cv-00618-FDW-DSC Document 25 Filed 02/11/21 Page 2 of 2
